     Case 2:19-cv-11202-MLCF-KWR Document 69 Filed 08/04/21 Page 1 of 1

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 JONATHAN RAMOS                                                       CIVIL ACTION
 VERSUS                                                               NO:   19-11202
 IRON MOUNTAIN SECURE SHREDDING,                                      SECTION: “F” (4)
 INC. ET AL

                             SETTLEMENT CONFERENCE ORDER

        This case has been scheduled for a Settlement Conference.              All lead counsel are

ORDERED TO APPEAR on May 10, 2022, at 10:00 AM before the undersigned Magistrate

Judge, United States Courthouse, Hale Boggs Federal Building, 500 Poydras Street, Room

B-437, New Orleans, Louisiana

        Each party shall email, in confidence, a concise position letter or memorandum outlining the

settlement position of the party, including the case number, case name, and be no longer than

three pages double spaced of the evidence the party expects to produce at trial at least two (2) days

before the conference. Email letter to: efile-roby@laed.uscourts.gov.

The subject line should read: “19-11202F-05/10/22 “(Plaintiff’s or Defendant’s) Paper”.

        It is the duty of the parties to notify the undersigned if this case is continued, settled, or

otherwise disposed of prior to the date of the scheduled settlement conference, so that the matter may

be removed from the Court's docket.

        Settlement Conferences are often unproductive, unless all counsel have authority to settle or

access to someone with authority to settle during the conference. Before arriving at the Settlement

Conference the parties are to negotiate and make a good faith effort to settle the case without the

involvement of the court. Specific proposals and counter proposals shall be made. Although

optional during the initial conference, participation of parties in addition to counsel would likely

increase the efficiency and effectiveness of the Settlement Conference. Therefore, counsel are

encouraged to bring their clients to participate in the conference.
                                        New Orleans, Louisiana, this 4th day of August 2021

                                           ______________________________________________
                                                  KAREN WELLS ROBY
                                         UNITED STATES MAGISTRATE JUDGE
